DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  The examiner suggest amending the limitation “said log” in line 1 to recite “the log” to correspond with other claim language and provide better clarity.  Appropriate correction is requested.
Claims 4 and 16 are objected to because of the following informalities:  The examiner suggest amending the limitation “said signature” in line 3 to recite “the signature” to correspond with other claim language and provide better clarity.  Appropriate correction is requested.
Claim 5 is objected to because of the following informalities:  The examiner suggest amending the limitation “the root hash value” in line to “said root hash value” to correspond with other claim language and provide better clarity.  Appropriate correction is requested.
Claim 1 is objected to because of the following informalities:  The examiner suggest amending the limitation “said method” in line 2 to recite “the method” to correspond with other claim language and provide better clarity.  Appropriate correction is requested.
Claim 13 is objected to because of the following informalities:  The examiner suggest amending the limitation “said system” in line 2 to recite “the system” to correspond with other claim language and provide better clarity.  Appropriate correction is requested.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “an administration module provided for entering…for including”, “a digital signature and timestamping component generating”, “the administration module is further provided for adjusting” and “a token generation component provided for generating” (claims 13, 18 and 21) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations “an administration module provided for entering…for including”, “a digital signature and timestamping component generating”, “the administration module is further provided for adjusting” and “a token generation component provided for generating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. There is no disclosure of any particular structure, either explicitly or inherently to perform the functions because the applicant’s specification does not describe a particular structure and does not provide enough description for one of ordinary skill in the art to understand which structure perform the claim functions. 
 Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 13 recites the limitation "the timestamp" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claim functions of “an administration module provided for entering…for including”, “a digital signature and timestamping component generating”, “the administration module is further provided for adjusting” and “a token generation component provided for generating”. . 
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 13 recites entering new entry…, generating a digital signature… and verification.
The limitations of entering new entry…, generating a digital signature… and verification, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an administration module” and “a digital signature and timestamping component” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using an administration module and a digital signature and timestamping component to perform the steps. These additional elements are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function), such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claim 1 includes limitations similar to the limitations of independent claim 13 and rejected under 35 USC 101 for being directed to abstract idea for similar reasons as discussed above with respect to independent claim 13.
Dependent claims 2-12 and 14-21 does not cure the deficiency of the independent claims and are rejected under 35 USC 101 for being directed to abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Castellucci et al. (US Pub No. 2015/0188715) in view of Locker et al. (US Pub No. 2011/0231671).
Regarding independent claim 1, Castellucci teaches a method for securely authenticating a log (Castellucci, page 2, paragraph 0030), said log comprising a sequence of temporally ordered digital entries (Castellucci, Figures 2-3 & 5-6, and page 2, paragraph 0030), said method comprising: entering a new entry into the log only after expiration of a minimum time interval (Castellucci, pages 6-7, paragraphs 0068-0070 and page 8, paragraphs 0077-0080; commitment log after a time period [minimum time interval]); generating a digital signature and timestamp for each entry in the log and including the respective digital signature and timestamp in the respective entry (Castellucci, page 6, paragraphs 0059 & 0062, page 7, paragraph 0069 and page 8, paragraphs 0080 & 0082; digital signature and time stamp); in a validity verification phase, examining the digital signature of at least one of the entries (Castellucci, page 7, paragraph 0075, page 8, paragraphs 0080-0081 and page 12, paragraph 0117; verify log to determine that log has not been tampered).
Castellucci teaches verifying the log by  recalculating the all hashes and verifying all digital signatures to detect tampering and the digital signature is over a timestamp (Castellucci, page 7, paragraph 0075, page 8, paragraphs 0080-0082 and page 12, paragraph 0117) but does not explicitly teach examining the timestamp of at least one of the entries and determining whether the timestamp indicates entry into the log at a time relative to a preceding entry in the log after less than an expected minimum time interval and, if so, taking a remedial action.
Locker teaches examining the timestamp of at least one of the entries and determining whether the timestamp indicates entry into the log at a time relative to a preceding entry in the log after less than an expected minimum time interval (Locker, page 5, paragraph 0086; verify timestamp of log entry) and, if so, taking a remedial action (Locker, page 6, paragraphs 0089-0090; reporting a security breach when compromised). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Castellucci in view of Locker to verify timestamps of log entries to provide the advantage of proving whether unauthorized access have not been made to secure data such as detected a security breach or not (Locker, page 1, paragraph 0005 and page 6 paragraphs 0088-0090). 
claim 2, Castellucci in view of Locker teaches the method further comprising configuring the log as a blockchain, each entry including as an element of metadata a value computed as a function of a value derived from at least one preceding entry in the log (Castellucci, page 3, paragraph 0038 and page 6, paragraph 0059; hash chain).
Regarding claim 3, Castellucci in view of Locker teaches the method further comprising configuring the log as a linked list, each entry including as an element of metadata a value computed as a function of a value derived from at least one preceding entry in the log (Castellucci, page 3, paragraph 0038, page 5, paragraph 0053 and page 6, paragraph 0059; hash chain/nested log entries).
Regarding claim 4, Castellucci in view of Locker teaches the method further comprising generating the digital signature by submitting a function of each entry as a digital input record to a keyless, distributed hash tree infrastructure system, said signature including values enabling recomputation from the function of each respective digital input record upward through the hash tree infrastructure to a root hash value at a calendar period, said root hash value being the uppermost value of successive hashing of sibling values generated from all digital input records input to the hash tree infrastructure during the calendar period (Castellucci, Figures 2-3 and 5-6, page 7, paragraphs 0070-0073 and page 8, paragraphs 0077-0082; log can be a tree data structure using a hash tree).
Regarding claim 5, Castellucci in view of Locker teaches the method further comprising further comprising, in a signature verification phase: receiving a candidate digital input record corresponding to at least one of the log entries (Castellucci, page 12, paragraph 0117); recomputing the root hash value with the candidate digital input record and sibling node values Castellucci, page 7, paragraph 0075 and page 12, paragraph 0117; recalculating hashes and verify digital signature).
Regarding claim 6, Castellucci in view of Locker teaches the method further comprising setting the minimum time interval as a function of the calendar period (Castellucci, page 7, paragraph 0069).
Regarding independent claim 13, Castellucci teaches a system for securely authenticating a log (Castellucci, page 2, paragraph 0030), said log comprising a sequence of temporally ordered digital entries (Castellucci, Figures 2-3 & 5-6, and page 2, paragraph 0030), said system comprising: an administration module for entering a new entry into the log only after expiration of a minimum time interval (Castellucci, pages 6-7, paragraphs 0068-0070 and page 8, paragraphs 0077-0080; commitment log after a time period [minimum time interval]; Figure 7, [770] log server software module [administration module], pages 11-12, paragraphs 0114 and 0125); a digital signature and timestamping component generating a digital signature for each entry in the log, said administration module being further provided for including the respective digital signature in the respective entry, whereby (Castellucci, page 6, paragraphs 0059 & 0062, page 7, paragraph 0069 and page 8, paragraphs 0080 & 0082; digital signature and time stamp; Figure 7, [772] commitment server software module [digital signature and timestamping component], pages 11-12, paragraphs 0114 and 0125); in a validity verification phase, the log is determined to be insecure if the digital signature of at least one of the entries Castellucci, page 7, paragraph 0075, page 8, paragraphs 0080-0081 and page 12, paragraph 0117; verify log to determine that log has not been tampered).
Castellucci teaches verifying the log by  recalculating the all hashes and verifying all digital signatures to detect tampering and the digital signature is over a timestamp (Castellucci, page 7, paragraph 0075, page 8, paragraphs 0080-0082 and page 12, paragraph 0117) but does not explicitly teach the log is determined to be insecure if the timestamp of at least one of the entries indicates entry into the log at a time relative to a preceding entry in the log after less than an expected minimum time interval.
Locker teaches the log is determined to be insecure if the timestamp of at least one of the entries indicates entry into the log at a time relative to a preceding entry in the log after less than an expected minimum time interval (Locker, pages 5-6, paragraphs 0086-0090; verify timestamp of log entry determine secure data is compromised). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Castellucci in view of Locker to verify timestamps of log entries to provide the advantage of proving whether unauthorized access have not been made to secure data such as detected a security breach or not (Locker, page 1, paragraph 0005 and page 6 paragraphs 0088-0090). 
Regarding claim 14, Castellucci in view of Locker teaches the system in which the log is configured as a blockchain, each entry including as an element of metadata a value computed Castellucci, page 3, paragraph 0038 and page 6, paragraph 0059; hash chain).
Regarding claim 15, Castellucci in view of Locker teaches the system in which the log is configured as a linked list, each entry including as an element of metadata a value computed as a function of a value derived from at least one preceding entry in the log (Castellucci, page 3, paragraph 0038, page 5, paragraph 0053 and page 6, paragraph 0059; hash chain/nested log entries).
Regarding claim 16, Castellucci in view of Locker teaches the system in which the digital signature and timestamping component comprises generating a keyless, distributed hash tree infrastructure system, said signature including values enabling recomputation from the function of each respective digital input record upward through the hash tree infrastructure to a root hash value at a calendar period, said root hash value being the uppermost value of successive hashing of sibling values generated from all digital input records input to the hash tree infrastructure during the calendar period (Castellucci, Figures 2-3 and 5-6, page 7, paragraphs 0070-0073 and page 8, paragraphs 0077-0082; log can be a tree data structure using a hash tree).
Regarding claim 17, Castellucci in view of Locker teaches the system in which the minimum time interval is a function of the calendar period (Castellucci, page 7, paragraph 0069).

Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castellucci et al. (US Pub No. 2015/0188715) in view of Locker et al. (US Pub No. 2011/0231671) s 1-6 and 13-17 above, and further in view of Sudia (US Pub No. 2005/0114666).
Regarding claim 7, Castellucci in view of Locker teaches and every claim limitation of claim 1. 
Castellucci in view of Locker does not explicitly teach the method further comprising adjusting the minimum time interval according to at least one permissible delay. 
Sudia teaches adjusting the minimum time interval according to at least one permissible delay (Sudia, page 25, paragraphs 0504-0507; permissible time delay when building hash tree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Castellucci in view of Locker with the teachings of Sudia to indicate permissible delay to provide the advantage of creating an even greater savings in computational resources needed to sign such a larger number of transactions (Sudia, page 25, paragraph 0504).
Regarding claim 8, Castellucci in view of Locker and in further view of Sudia teaches each and every claim limitation of claim 7, however Sudia teach the method in which the at least one permissible delay includes network latency (Sudia, page 25, paragraphs 0504-0507; permissible time delay/speed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Castellucci in view of Locker with the teachings of Sudia to indicate permissible delay to provide the advantage of creating an even greater savings in computational resources needed to sign such a larger number of transactions (Sudia, page 25, paragraph 0504).
claim 9, Castellucci in view of Locker and in further view of Sudia teaches each and every claim limitation of claim 7, however Sudia teach the method in which the at least one permissible delay includes signature acquisition latency (Sudia, page 25, paragraphs 0504-0507; permissible time delay/information requested back).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Castellucci in view of Locker with the teachings of Sudia to indicate permissible delay to provide the advantage of creating an even greater savings in computational resources needed to sign such a larger number of transactions (Sudia, page 25, paragraph 0504).
Regarding claim 18, Castellucci in view of Locker teaches and every claim limitation of claim 13. 
Castellucci in view of Locker does not explicitly teach the system in which the administration module is further provided for adjusting the minimum time interval according to at least one permissible delay. 
Sudia teaches the administration module is further provided adjusting the minimum time interval according to at least one permissible delay (Sudia, page 25, paragraphs 0504-0507; permissible time delay when building hash tree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Castellucci in view of Locker with the teachings of Sudia to indicate permissible delay to provide the advantage of creating an even greater savings in computational resources needed to sign such a larger number of transactions (Sudia, page 25, paragraph 0504).
claim 19, Castellucci in view of Locker and in further view of Sudia teaches each and every claim limitation of claim 18, however Sudia teach the system in which the at least one permissible delay includes network latency (Sudia, page 25, paragraphs 0504-0507; permissible time delay/speed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Castellucci in view of Locker with the teachings of Sudia to indicate permissible delay to provide the advantage of creating an even greater savings in computational resources needed to sign such a larger number of transactions (Sudia, page 25, paragraph 0504).
Regarding claim 20, Castellucci in view of Locker and in further view of Sudia teaches each and every claim limitation of claim 18, however Sudia teach the system in which the at least one permissible delay includes signature acquisition latency (Sudia, page 25, paragraphs 0504-0507; permissible time delay/information requested back).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Castellucci in view of Locker with the teachings of Sudia to indicate permissible delay to provide the advantage of creating an even greater savings in computational resources needed to sign such a larger number of transactions (Sudia, page 25, paragraph 0504).

Allowable Subject Matter
Claims 10-12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Stahlberg et al. (US Pub No. 2018/0367311) discloses the HSM 200 may sign each audit log entry 662 using the authorizer key 118 of the delegated authorizer 234 included within the corresponding wrapped cryptographic key 120. Each audit log entry 662 may also include each authorization token 220 the HSM 200 validates to process the cryptographic operation request 250. At time 5, the HSM 200 sends a response back to the delegated authorizer 234 that includes the result 260 of the first cryptographic operation request 250a processed by the HSM 200 (Stahlberg, page 8, paragraph 0056) and Jenkinson et al. (US Pub No. 2016/0254915) discloses coordinating a non-repudiable atomic commit transaction. A client may direct a transaction request to a transaction manager, where the transaction request comprises a transaction origin token. The transaction manager may create a transaction submission token and provide it to the client. The transaction manager may create a digest of a first work item to be executed by a first resource manager and send the digest to the first resource manager. The first resource manager may send the transaction manager a work item receipt token. The transaction manager may send the resource manager the transaction origin token (Jenkinson, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “including a plurality of tokens in respective ones of the entries with at least a predetermined minimum time separation between consecutive ones of the tokens, each said token being a data element generated by an entity other than a creator of the entry; and in the validity verification phase, determining whether the tokens are present in the entities and with the at least predetermined minimum time separation” (as recited in claims 10 and 21), and in combination with the remaining claim limitations.
Any claim not specifically addressed above is dependent on a claim recited above and therefore is objected to. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SHAQUEAL D WADE/Examiner, Art Unit 2437